Case 2:03-cv-00775-DGC Document 124 Filed 01/23/20 Page 1 of 1

 

 

 

RECEIVED jure = sLoparp |
Guu.) CEIVED — COPY
JAN 16 2020 her
2020
T UNITED STATES DISTRICT COURT
CLERK SUPREME COUR DISTRICT OF ARIZONA OLERK U S DISTAICT COUR)
OFFICE OF THE CLERK DISTRICT OF ARIZONA
BRIAN D. KARTH BY DEBRA D. LUCAS DEPUTY
DISTRICT COURT EXECUTIVE / CLERK OF COURT Jaren CHIE DEPUTY-CLERK——aanue
SANDRA DAY O'CONNOR U. S. COURTHOUSE, or : SANDRA DAY O'CONNOR U. S. COURTHOUSE,
SUITE 130 Visit our website at www.azd.uscourts.gov SUITE 130
401 WEST WASHINGTON STREET, SPC 1 401 WEST WASHINGTON STREET, SPC 1
PHOENIX, ARIZONA 85003-2118

PHOENIX, ARIZONA 85003-2118

MICHAEL S. O'BRIEN
CHIEF DEPUTY CLERK
EVO A. DECONCINI U.S. COURTHOUSE
405 W. CONGRESS, SUITE 1500
TUCSON, ARIZONA 85701-5010

January 15, 2020

Clerk of the Arizona Supreme Court

1501 W. Washington Street

402 Arizona State Courts Building

Phoenix, AZ 85007-3329

Re: U.S. Dist. Ct. No. CV-03-775-PHX-DGC (Murray, et al v. Schriro, et al)

Arizona Supreme Court Numbers: CR-92-441-AP and CR-02-146-PC

Dear Clerk:

The state court records in the above-referenced cases are being returned to you pursuant to the
order dated December 27, 2019. The state court records are being returned to you via UPS (tracking
numbers 1Z8347710391276037 and 128347710391382243), consisting of two boxes containing 70
volumes for the direct appeal Arizona Supreme Court No: CR-92-441-AP, and the post conviction relief

Arizona Supreme Court No: CR-02-146-PC.
Please acknowledge receipt of the state court record on the enclosed copy of this letter and return

it to this office.

Sincerely,
Brian D. Karth, DCE/CLERK OF COURT
By: s/H Antrum

Deputy Clerk

PLEASE ACKNOWLEDGE RECEIPT OF THIS DOCUMENT AND RETURN IN THE ENVELOPE
PROVIDED

Received saul Simnttu , Dated \ 7 \ (0 ‘COND

The staff of the Clerk’s Office ensures the effective, efficient and professional delivery of clerical and administrative services,
while fostering a customer-friendly and employee-friendly environment.

 

 
